internal_revenue_service number release date index number ------------------------------------------- --------------------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-127093-07 date date re ----------------------------------------------------- husband wife trust date grandson corporate trustee trustee trustee state trust code sec_1 sec_2 state case year financial services corporation llc partnership dear ---------- ------------------------------- -------------------------------- ----------------------------------------------------- -------------------------- ------------------------------------- ------------------------------- -------------- -------------------------- ------------------------ ---------------------------------------------------------------- ---------------------------------------------------------------- ------------------------------------------------------------------------------ ----------------------------------------------- ------- ----------------- -------------------------- ------------------------------------------ this responds to your letter dated date and prior correspondence submitted on your behalf by your authorized representative concerning the gift and generation- skipping transfer_tax consequences of the distribution of trust assets to a partnership in exchange for a partnership_interest plr-127093-07 facts the facts and representations submitted are as follows husband and wife the trustors created trust an irrevocable_trust on date a date prior to date for the benefit of grandson grandson is currently over the age of twenty-five and has two children the current trustees of trust are corporate trustee a corporate bank and trustee sec_1 and it is represented that trustee sec_1 and are individuals not related or subordinate to any beneficiary of trust the relevant provisions of trust are as follows after grandson attains the age of twenty-five the trustees are to distribute to grandson all of the net_income from the trust in quarter-annual payments the trustees may also distribute to grandson all or any portion or portions of trust corpus and accumulated income in the trustees’ sole discretion upon grandson’s death the corpus and accumulated income shall be divided per stirpes in trust for the benefit of grandson’s living descendants if grandson leaves no surviving issue the corpus and accumulated income will be divided per stirpes and added to trusts created for the benefit of the descendants of trustors’ daughter the trustees may distribute income and principal to these beneficiaries children under the same terms as set forth for the primary beneficiary if all of trust corpus and accumulated income is distributed to grandson pursuant to the trustees’ aforementioned discretionary power to distribute trust shall terminate otherwise trust is to terminate years after the death of the last to survive of trustors’ daughter grandson and grandson’s brother the trustees shall hold manage invest and reinvest the trust property and shall collect and receive the income from the trust property the trustees’ powers shall be exercised in a fiduciary capacity primarily in the interest of the beneficiaries in the sole and absolute discretion of the trustees without application to or approval by any court in addition the trust instrument confers broad trustee powers including any power authority and discretion granted by law under the state trust code as it now exists and as it may be amended in the future sec_1 of state trust code provides that a trustee may manage the trust property and invest and reinvest in property of any character on the conditions and for the lengths of time as the trustee considers proper sec_2 of state trust code provides that a trustee may exercise any powers in addition to the powers authorized by the relevant subchapter of the state trust code that are necessary or appropriate to carry out the purposes of the trust as affirmed in state case the effect of state trust code plr-127093-07 is to give trustees broad general powers limited only by the trust instrument a court order or provisions of the state trust code in addition to being the sole current beneficiary of trust grandson is the sole beneficiary of a number of other trusts the grandson’s trusts in year the trustees of the grandson’s trusts placed the marketable_securities held in each respective trust in a custodian account with financial services corporation hereafter fsc as the custodian of the assets fsc is able to provide online daily access to account information and integrated reporting of asset performance individually for each trust and in the aggregate for all of the grandson’s trusts a registered investment_advisor with fsc provides financial consulting and assists with asset management for the grandson’s trusts it is represented that the integrated reporting provided by fsc is intended to allow for better economies of scale more detailed review more accurate analysis and improved financial consulting with respect to each individual trust and in the aggregate for all of the grandson’s trusts it is represented that the trustees of trust desire to include trust’s marketable_securities in the integrated reporting provided by fsc in order to achieve the aforementioned benefits associated with integrated reporting however legal counsel for corporate trustee advised the trustee that regulations promulgated by the office of the comptroller of currency comptroller require the trustee to maintain custody of all trust assets corporate trustee informed the other trustees that the internal policies of corporate trustee require that corporate trustee maintain custody of all trust assets while serving as a trustee therefore in order to allow trust investments to be evaluated in the fsc system and to ensure that the trustees of trust comply with the comptroller’s regulations and the corporate trustee’s internal policies the trustees of trust carried out following transactions in year trust formed a wholly-owned limited_liability_company llc trust contributed its marketable_securities and investments to partnership a newly-formed limited_partnership in exchange for a limited_partner interest llc owns a general_partner interest in partnership partnership placed its assets in a custody account with fsc it is represented that the trustees of trust through their control of partnership by trust’s ownership of llc which is a general_partner of partnership remain in control of the management of the investments of trust and in control of all other aspects of the operation of trust it is represented that the partnership_agreement and the llc agreement will be amended to require partnership to distribute the net cash from operations which is equivalent to the amount that would be net_income under state trust code if partnership’s assets were owned by trust it is represented that since the creation of partnership partnership has distributed to trust all such amounts plr-127093-07 it is further represented that no additions have been made to the corpus of trust since date you request the following rulings the operation and management of trust’s assets pursuant to the partnership_agreement the llc agreement and state trust code does not result in a modifications of or an addition to trust that will cause trust or any beneficiary of trust to be subject_to chapter of the code the operation and management of trust’s assets pursuant to the partnership_agreement the llc agreement and state trust code will not cause trust to lose its exempt status under chapter of the code the operation and management of trust’s assets pursuant to the partnership_agreement the llc agreement and state trust code will not cause grandson to be treated as making a taxable gift_for purposes of sec_2501 law and analysis ruling sec_1 and sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer gst section b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the gst tax shall not apply to any gst under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 b or c relating to property includible in the grantor's gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from chapter by reason of sec_26_2601-1 a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is plr-127093-07 exempt from the gst tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraphs b i a b or c of this subsection by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust in this case trust was irrevocable on date and it is represented that no additions were made to trust after that date the transactions carried out by the trustees with respect to the creation of the llc and partnership are within the authority granted to them under trust and state trust code in addition under the partnership and llc agreements partnership is required to distribute at least annually to trust the net cash from operations which is equivalent to the requirement that trust distribute all of its net_income to grandson the income_beneficiary no other modifications are proposed the termination_date of trust will not change and accordingly upon termination trust’s assets will be distributed pursuant to the terms of trust accordingly we conclude that the operation and management of trust’s assets pursuant to the partnership and llc agreements and state trust code will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the distribution and will not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in trust under these circumstances based on the facts submitted and representations made we conclude that the operation and management of trust’s assets pursuant to the partnership_agreement the llc agreement and state trust code will not cause trust to lose its exempt status for gst tax purposes further based on the facts submitted and representations made and assuming the fair_market_value of the partnership interests that trust received is not greater than the fair_market_value of trust’s assets exchanged we conclude that the receipt of partnership interests by trust will not be treated as an addition to trust for purposes of chapter plr-127093-07 ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift that is included in computing the amount of gifts made during the calendar_year the operation and management of trust’s assets pursuant to the partnership and llc agreements and state trust code will not result in any change in the beneficial interests of any trust_beneficiary the partnership_agreement and the llc agreement provide that partnership must distribute at least annually its net cash from operations which is equivalent to the income that grandson is entitled to under trust no other modifications are proposed the trust termination provisions will not change accordingly based on the facts submitted and representations made we conclude that the operation and management of trust’s assets pursuant to the partnership_agreement the llc agreement and state trust code will not cause any beneficiary of the trust to have made a taxable gift_for federal gift_tax purposes under sec_2501 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-127093-07 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lorraine e gardner senior counsel branch passthroughs special industries enclosures copy for sec_6110 purposes
